[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff in this matter has appealed from a decision of the Bridgeport Board of Tax Review concerning the valuation of property owned by it on the corner of Iranistan Avenue and South Avenue. The only evidence the plaintiff offered to prove that the valuation the City had made was excessive was a sale between plaintiff as vendee and her uncle as vendor. No other evidence was offered by the plaintiff to establish value.
The City, on the other had, did offer evidence of the income received from the property by the plaintiff but made no attempt to inform the court of what the capitalization rate would be for that income.
Nevertheless, the court finds that the plaintiff has failed to sustain its burden of proof that the valuation was excessive since the transaction offered to establish that value was between relatives, and no other evidence was produced. See Gorin's, Inc. v. Board of Tax Review, 178 Conn. 606 (1979).
The appeal is, therefore, dismissed.
MARGARET C. DRISCOLL STATE TRIAL REFEREE